Citation Nr: 1520090	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  12-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed the currently diagnosed cervical spine disability in service when he tripped and fell injuring his low back in April 1991.  Most recently, at the January 2015 a Board video conference hearing he appeared to raise a claim of entitlement to service connection for the cervical spine disability as secondary to the service-connected lumbar spine disorder.  In essence, he asserted that degenerative changes of the cervical spine were a progression of the lumbar spine disability.  

In support of his claim, the Veteran submitted a March 2015 statement from his private physician, Dr. M.J.H., who reported having reviewed the Veteran's service treatment records, and opined, based on a review of the records and his treatment of the Veteran, that it was as likely as not that the Veteran's lumbar and cervical spine degeneration issues were related.  Dr. M.J.H. noted that the onset and worsening of the Veteran's symptoms were consistent with a fall type injury which could cause or contribute to the degenerative symptoms the Veteran experienced. 

Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  While a VA examiner in May 2012 addressed the Veteran's claim for service connection for the cervical spine disability as directly related to service, there is no opinion of record that adequately addresses the recently raised issue of secondary service connection.  As such, an addendum to the May 2012 VA examination should be obtained.  On remand, relevant ongoing medical records should also be requested, to include any VA treatment records.  Additionally, appropriate notice pursuant to the Veterans Claims Assistance Act concerning claims for secondary service connection should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning the information and evidence necessary to substantiate his claim for service connection for cervical spine disability on a secondary basis.

2.  Request the Veteran to identify all medical providers from whom he has received treatment for his neck, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain updated VA treatment records.

4.  Return the claims file to the VA examiner who conducted the May 2012 VA examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed cervical spine disability was caused by his service connected lumbar spine disability?  The examiner should explain why or why not. 

b.  If not caused by the service-connected lumbar spine disability, is it as likely as not that the Veteran's cervical spine disability is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by a service-connected lumbar spine disability?  Please explain why or why not.

c.  If a permanent worsening of the Veteran's cervical spine disability beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the cervical spine disability beyond the baseline level of disability that is due to the service connected lumbar spine disability. 

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




